 
Exhibit 10.42
 
WARRANT
 
CLEAR SKIES SOLAR, INC.
No. D-1
 
1,000,000 Shares



WARRANT TO PURCHASE COMMON STOCK
 
VOID AFTER 5:30 P.M., EASTERN
TIME, ON THE EXPIRATION DATE
 
THIS WARRANT AND ANY SHARES ACQUIRED UPON THE EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND
MAY NOT BE SOLD, PLEDGED, HYPOTHECATED, DONATED OR OTHERWISE TRANSFERRED WITHOUT
COMPLIANCE WITH THE REGISTRATION OR QUALIFICATION PROVISIONS OF APPLICABLE
FEDERAL AND STATE SECURITIES LAWS OR APPLICABLE EXEMPTIONS THEREFROM.
 
FOR VALUE RECEIVED, CLEAR SKIES SOLAR, INC., a Delaware corporation (the
“Company”), hereby agrees to sell upon the terms and on the conditions
hereinafter set forth, at any time and from time to time but no later than 5:30
p.m., Eastern Time, on the Expiration Date (as hereinafter defined), to KIM
DAVIS, or registered assigns (the “Holder”), under the terms as hereinafter set
forth, ONE MILLION (1,000,000) fully paid and non-assessable shares of the
Company’s common stock, par value $0.001 per share (the “Warrant Shares”), at a
purchase price equal to $0.25 per share (the “Warrant Price”), pursuant to this
warrant (this “Warrant”). The number of Warrant Shares to be so issued and the
Warrant Price are subject to adjustment in certain events as hereinafter set
forth. The term “Common Stock” shall mean, when used herein, unless the context
otherwise requires, the stock and other securities and property at the time
receivable upon the exercise of this Warrant.
 
 
1.
Exercise of Warrant.

 
(a)           The Holder may exercise this Warrant according to its terms by
surrendering this Warrant to the Company at the address set forth in Section 10,
together with the form of exercise attached hereto duly executed by the Holder,
accompanied by cash, certified check or bank draft in payment of the Warrant
Price, in lawful money of the United States of America, for the number of
Warrant Shares specified in such form of exercise, or as otherwise provided in
this Warrant, at any time and from time to time prior to 5:30 p.m., Eastern
Time, on May 6, 2010 (the “Expiration Date”).
 
(b)           This Warrant may be exercised in whole or in part so long as any
exercise in part hereof would not involve the issuance of fractional shares of
Common Stock.  If exercised in part, the Company shall deliver to the Holder a
new Warrant, identical in form, in the name of the Holder, evidencing the right
to purchase the number of Warrant Shares as to which this Warrant has not been
exercised, which new Warrant shall be signed by the Chief Executive Officer,
President or any other executive officer of the Company.  The term Warrant as
used herein shall include any subsequent Warrant issued as provided herein.
 

--------------------------------------------------------------------------------


 
(c)           No fractional shares or scrip representing fractional shares shall
be issued upon the exercise of this Warrant. The Company shall pay cash in lieu
of fractions with respect to the Warrants based upon the fair market value of
such fractional shares of Common Stock (which shall be the closing price of such
shares on the exchange or market on which the Common Stock is then traded) at
the time of exercise of this Warrant.
 
(d)           In the event of any exercise of the rights represented by this
Warrant, a certificate or certificates for the Warrant Shares so purchased,
registered in the name of the Holder, together with any other stock or other
securities or property to which the Holder is entitled pursuant to Section 5 or
otherwise, shall be delivered to the Holder within a reasonable time after such
rights shall have been so exercised. The person or entity in whose name any
certificate for the Warrant Shares is issued upon exercise of the rights
represented by this Warrant shall for all purposes be deemed to have become the
holder of record of such shares immediately prior to the close of business on
the date on which the Warrant was surrendered and payment of the Warrant Price
and any applicable taxes was made, irrespective of the date of delivery of such
certificate, except that, if the date of such surrender and payment is a date
when the stock transfer books of the Company are closed, such person shall be
deemed to have become the holder of such shares at the opening of business on
the next succeeding date on which the stock transfer books are open. The Company
shall pay any and all documentary stamp or similar issue or transfer taxes
payable in respect of the issue or delivery of shares of Common Stock on
exercise of this Warrant; provided, however, that the Company shall not be
required to pay any tax that may be payable in respect of any issuance and
delivery of Warrant Shares to any Person other than the Holder or with respect
to any income tax due by the Holder with respect to any Warrant Shares. “Person”
shall mean any natural person, corporation, division of a corporation,
partnership, limited liability company, trust, joint venture, association,
company, estate, unincorporated organization or government or any agency or
political subdivision thereof.
 
 
2.
Disposition of Warrant Shares and Warrant.

 
(a)           The Holder hereby acknowledges that this Warrant and any Warrant
Shares purchased pursuant hereto are, as of the date hereof, not registered: (i)
under the Act on the ground that the issuance of this Warrant is exempt from
registration under Section 4(2) of the Act as not involving any public offering
or (ii) under any applicable state securities law because the issuance of this
Warrant does not involve any public offering; and that the Company’s reliance on
the Section 4(2) exemption of the Act and under applicable state securities laws
is predicated in part on the representations hereby made to the Company by the
Holder that it is acquiring this Warrant and will acquire the Warrant Shares for
investment for its own account, with no present intention of dividing its
participation with others or reselling or otherwise distributing the same,
subject, nevertheless, to any requirement of law that the disposition of its
property shall at all times be within its control.
 
- 2 -

--------------------------------------------------------------------------------


 
The Holder hereby agrees that it will not sell or transfer all or any part of
this Warrant and/or the Warrant Shares, except pursuant to an effective
registration statement under the Act, unless and until it shall first have given
notice to the Company describing such sale or transfer and furnished to the
Company either (i) an opinion of counsel for the Company, which the Company
shall obtain at its own expense, to the effect that the proposed sale or
transfer may be made without registration under the Act and without registration
or qualification under any state law, or (ii) an interpretative letter from the
Securities and Exchange Commission to the effect that no enforcement action will
be recommended if the proposed sale or transfer is made without registration
under the Act.
 
(b)           If, at the time of issuance of the shares issuable upon exercise
of this Warrant, no registration statement is in effect with respect to such
shares under applicable provisions of the Act, the Company may at its election
require that the Holder provide the Company with written reconfirmation of the
Holder’s investment intent and that any stock certificate delivered to the
Holder of a surrendered Warrant shall bear a legend reading substantially as
follows:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OF 1933 OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER OF
THIS CERTIFICATE THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT.”
 
In addition, so long as the foregoing legend may remain on any stock certificate
delivered to the Holder, the Company may maintain appropriate “stop transfer”
orders with respect to such certificates and the shares represented thereby on
its books and records and with those to whom it may delegate registrar and
transfer functions.
 
3.           Reservation of Shares.  The Company hereby agrees that at all times
there shall be reserved for issuance upon the exercise of this Warrant such
number of shares of its Common Stock as shall be required for issuance upon
exercise of this Warrant. The Company further agrees that all shares which may
be issued upon the exercise of the rights represented by this Warrant will be
duly authorized and will, upon issuance and against payment of the Warrant Price
therefor, be validly issued, fully paid and non assessable, free from all taxes,
liens, charges and preemptive rights with respect to the issuance thereof, other
than taxes, if any, in respect of any transfer occurring contemporaneously with
such issuance and other than transfer restrictions imposed by federal and state
securities laws.
 
4.           Exchange, Transfer or Assignment of Warrant.  This Warrant is
exchangeable, without expense, at the option of the Holder, upon presentation
and surrender hereof to the Company or at the office of its stock transfer
agent, if any, for other Warrants of different denominations, entitling the
Holder or Holders thereof to purchase in the aggregate the same number of shares
of Common Stock purchasable hereunder. Upon surrender of this Warrant to the
Company or at the office of its stock transfer agent, if any, with an
appropriate instrument of assignment duly executed and funds sufficient to pay
any transfer tax, the Company shall, without charge, execute and deliver a new
Warrant in the name of the assignee named in such instrument of assignment (and,
in the case of any partial transfer, a new Warrant in the name of the Holder
with respect to the portion not transferred) and this Warrant shall promptly be
canceled. This Warrant may be divided or combined with other Warrants that carry
the same rights upon presentation hereof at the office of the Company or at the
office of its stock transfer agent, if any, together with a written notice
specifying the names and denominations in which new Warrants are to be issued
and signed by the Holder hereof.
 
- 3 -

--------------------------------------------------------------------------------


 
 
5.
Capital Adjustments.  This Warrant is subject to the following further
provisions:

 
(a)           Stock Dividends and Splits.  If the Company, at any time while
this Warrant is outstanding: (i) pays a stock dividend or otherwise makes a
distribution on shares of its common stock or any other equity or equity
equivalent securities payable in shares of common stock (“Common Stock
Equivalent”), (ii) subdivides outstanding shares of common stock into a larger
number of shares, (iii) combines (including by way of reverse stock split)
outstanding shares of common stock into a smaller number of shares, or (iv)
issues by reclassification of shares of the common stock any shares of capital
stock of the Company, then in each case the Warrant Price shall be multiplied by
a fraction of which the numerator shall be the number of shares of common stock
(excluding treasury shares, if any) outstanding immediately before such event
and of which the denominator shall be the number of shares of common stock
outstanding immediately after such event and the number of shares issuable upon
exercise of this Warrant shall be proportionately adjusted. Any adjustment made
pursuant to this Section 5(a) shall become effective immediately after the
record date for the determination of stockholders entitled to receive such
dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification.
 
(b)           Voluntary Adjustment By the Company. The Company may at any time
during the term of this Warrant reduce the then current Warrant Price to any
amount and for any period of time deemed appropriate by the Board of Directors
of the Company.
 
(c)           Deferral and Cumulation of De Minimis Adjustments. The Company
shall not be required to make any adjustment pursuant to this Section 5 if the
amount of such adjustment would be less than one percent (1%) of the Warrant
Price in effect immediately before the event that would otherwise have given
rise to such adjustment. In such case, however, any adjustment that would
otherwise have been required to be made shall be made at the time of and
together with the next subsequent adjustment which, together with any adjustment
or adjustments so carried forward, shall amount to not less than one percent
(1%) of the Warrant Price in effect immediately before the event giving rise to
such next subsequent adjustment.
 
 
6.
Notice to Holder.

 
(a)           In case:
 
(i)           the Company shall take a record of the holders of its Common Stock
(or other stock or securities at the time receivable upon the exercise of this
Warrant) for the purpose of entitling them to receive any dividend (other than a
cash dividend payable out of earned surplus of the Company) or other
distribution, or any right to subscribe for or purchase any shares of stock of
any class or any other securities, or to receive any other right;
 
- 4 -

--------------------------------------------------------------------------------


 
(ii)           of any capital reorganization of the Company, any
reclassification of the capital stock of the Company, any consolidation with or
merger of the Company into another Person, or any conveyance of all or
substantially all of the assets of the Company to another Person; or
 
(iii)           of any voluntary or involuntary dissolution, liquidation or
winding-up of the Company;
 
then, and in each such case, the Company will mail or cause to be mailed to the
Holder hereof at the time a notice specifying, as the case may be, (i) the date
on which a record is to be taken for the purpose of such dividend, distribution
or right, and stating the amount and character of such dividend, distribution or
right, or (ii) the date on which such reorganization, reclassification,
consolidation, merger, conveyance, dissolution, liquidation or winding-up is to
take place, and the time, if any is to be fixed, as of which the holders of
record of Common Stock (or such stock or securities at the time receivable upon
the exercise of this Warrant) shall be entitled to exchange their shares of
Common Stock (or such other stock or securities) for securities or other
property deliverable upon such reorganization, reclassification, consolidation,
merger, conveyance, dissolution, liquidation or winding-up.  Such notice shall
be mailed at least twenty (20) days prior to the record date therein specified,
or if no record date shall have been specified therein, at least twenty (20)
days prior to the date of such action, provided, however, failure to provide any
such notice shall not affect the validity of such transaction.
 
(b)           Whenever any adjustment shall be made pursuant to Section 5
hereof, the Company shall promptly make a certificate signed by its Chairman,
Chief Executive Officer, President, Vice President, Chief Financial Officer or
Treasurer, setting forth in reasonable detail the event requiring the
adjustment, the amount of the adjustment, the method by which such adjustment
was calculated and the Warrant Price and number of Warrant Shares purchasable
upon exercise of this Warrant after giving effect to such adjustment, and shall
promptly cause copies of such certificate to be mailed (by first class mail,
postage prepaid) to the Holder of this Warrant.
 
7.           Loss, Theft, Destruction or Mutilation.  Upon receipt by the
Company of evidence satisfactory to it, in the exercise of its reasonable
discretion, of the ownership and the loss, theft, destruction or mutilation of
this Warrant and, in the case of loss, theft or destruction, of indemnity
reasonably satisfactory to the Company and, in the case of mutilation, upon
surrender and cancellation hereof, the Company will execute and deliver in lieu
hereof, without expense to the Holder, a new Warrant of like tenor dated the
date hereof.
 
8.           Warrant Holder Not a Stockholder.  The Holder of this Warrant, as
such, shall not be entitled by reason of this Warrant to any rights whatsoever
as a stockholder of the Company.
 
9.           Notices.  Any notice required or contemplated by this Warrant shall
be deemed to have been duly given if transmitted by registered or certified
mail, return receipt requested, postage prepaid, or nationally recognized
overnight delivery service, to the Company at its principal executive offices:
200 Old Country Road, Suite 610, Mineola, New York 11501, Attention: Ezra Green,
or to the Holder at the name and address set forth in the Warrant Register
maintained by the Company.
 
- 5 -

--------------------------------------------------------------------------------


 
10.           Choice of Law.  THIS WARRANT IS ISSUED UNDER AND SHALL FOR ALL
PURPOSES BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF
THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW.
 
11.           Jurisdiction and Venue.  The Company and the Holder, by its
acceptance hereof, hereby agree that any dispute which may arise between them
arising out of or in connection with this Warrant shall be adjudicated before a
court located in New York County, New York, and they hereby submit to the
exclusive jurisdiction of the federal and state courts of the State of New York
located in New York County with respect to any action or legal proceeding
commenced by any party, and irrevocably waive any objection they now or
hereafter may have respecting the venue of any such action or proceeding brought
in such a court or respecting the fact that such court is an inconvenient forum,
relating to or arising out of this Warrant or any acts or omissions relating to
the sale of the securities hereunder, and consent to the service of process in
any such action or legal proceeding by means of registered or certified mail,
return receipt requested, postage prepaid, in care of the address set forth
herein or such other address as either party shall furnish in writing to the
other.
 
[Signature Page Follows]
 
- 6 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has duly caused this Warrant to be signed on its
behalf, in its corporate name and by its duly authorized officer, as of this ___
day of May, 2009.
 

  CLEAR SKIES SOLAR, INC.          
 
By:
/s/        Name:  Ezra Green       Title:  Chief Executive Officer          

 
- 7 -

--------------------------------------------------------------------------------


 
FORM OF EXERCISE


To:
Clear Skies Solar, Inc.

200 Old Country Road, Suite 610
Mineola, New York 11501
Attn:  Ezra Green


1.           The undersigned hereby elects to purchase ________ Warrant Shares
pursuant to the terms of the attached Warrant, and tenders herewith payment of
the exercise price in full, together with all applicable transfer taxes, if any.
 
2.           Payment shall take the form of lawful money of the United States.
 
3.           Please issue a certificate or certificates representing said
Warrant Shares in the name of the undersigned or in such other name as is
specified below:

 

 
4.           The Warrant Shares shall be delivered to the following DWAC Account
Number, if permitted, or by physical delivery of a certificate to:
 

   


 
5.           The undersigned is an “accredited investor” as defined in
Regulation D promulgated under the Securities Act of 1933, as amended.




[SIGNATURE OF HOLDER]
 

Name of Investing Entity or Person:
                                                

 

Signature of Authorized Signatory of Investing Entity:             

                                                                     

Name of Authorized Signatory:                  

 

Title of Authorized Signatory:                         

 

Date:                        

  
- 8 -

--------------------------------------------------------------------------------


 
ASSIGNMENT FORM
 
(To assign the foregoing warrant, execute this form and supply required
information.
Do NOT use this form to exercise the warrant.)
 
 
     FOR VALUE RECEIVED, all of or             _____    shares of the foregoing
Warrant and all rights evidenced thereby are hereby assigned to
                                           whose address
is                                                                   
 
Dated:   ,         
 

Holder’s Name:           

 

Holder’s Signature:                            

 

Name and Title of Signatory:                        

 

Holder’s Address:                  

 

Signature Guaranteed:                   

         
NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.
 
- 9 -

--------------------------------------------------------------------------------

